People v Pitre (2015 NY Slip Op 08442)





People v Pitre


2015 NY Slip Op 08442


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2011-01969
 (Ind. No. 4339/08)

[*1]The People of the State of New York, respondent, 
vJohn Pitre, appellant.


John Pitre, Stormville, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Thomas M. Ross of counsel; Matthis Chiroux on the motion), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 10, 2013 (People v Pitre, 108 AD3d 643), affirming a judgment of the Supreme Court, Kings County, rendered February 17, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CHAMBERS, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court